DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an amendment/argument submitted on 09/26/2022. The applicant cancels claims 2 – 4, and 16 – 18. Applicant adds claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 – 15, 19, - 21 are rejected under 35 U.S.C. 103 as being obvious over Sim US 2016/0185388 in view of Matsumoto US 2016/0225261.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Sim discloses a lane change control device and method. Sim does not disclose identifying a driver performing a steering operation and the system calculating a second trajectory. Matsumoto teaches of a driver performing a steering operation and the system calculating a second trajectory. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Matsumoto et.al. into the invention of Sim. Such incorporation is motivated by the need to ensure safe operation of a vehicle based upon the operators desired intent.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
1, A vehicle control device comprising: 
a processor configured to: 
perform a lane change assist control that controls steering of at least one wheel of a vehicle in such a manner that the vehicle travels along a first target trajectory, wherein the first target trajectory changes a position of the vehicle from a first lane to a second lane; (Sim paragraphs 0066 discloses, “The lane change device 100 according to an embodiment of the present invention may include a control unit 130 that controls the vehicle so as to move along a path, which has been generated by the path generation unit 120.” And paragraph 0130 discloses, “When it is determined in step $830 that no side object exist, the control unit controls the vehicle so as to move along the generated path without considering the vehicle's velocity (S840).”) 
determine whether a driver of the vehicle has performed a steering operation while the lane change assist control using the first target trajectory is being performed; (Matsumoto paragraph 0038 teaches, “For example, in a case where the movement time is shorter than the second movement time threshold value, the drive assistance apparatus 100 assumes that the driver has an intention of rapid lane change assistance over a short distance and sets the target trajectory T3 which is the shortest one in length among the target trajectories T1 to T3. The first movement time threshold value and the second movement time threshold value are threshold values used for setting the target trajectory in line with the intention of the driver. The first movement time threshold value and the second movement time threshold value may fixed values or may be varying values.”) and 
based on a determination that [[a]]the driver has performed [[a]]the steering operation while the lane change assist control using the first target trajectory is being performed, calculate a second target trajectory that also changes a position of the vehicle to the second lane, and perform the lane change assist control using the second target trajectory, wherein the first target trajectory is different from the second target trajectory. (Sim paragraph 0065 discloses, “For example, the path generation unit 120 may generate a path, along which the vehicle can move to an empty space, if the width of an empty space between a detected front object and a detected front/side object is larger than the width of the vehicle. In addition, the path generation unit 120 may generate a path, along which the vehicle can move to an empty space, if an empty space between the own vehicle and a detected front object is large enough to avoid overlapping between the radius of rotation of the front wheels of the own vehicle and the front object. The radius of rotation of the front wheels of the vehicle is information related to the steering angle of the own vehicle. Furthermore, the path generation unit 120 may generate a path, along which the vehicle can move to a empty space, if an empty space between the own vehicle and a detected front/side object is large enough to avoid overlapping between the radius of rotation of rear wheels of the own vehicle and the side object. The radius of rotation of rear wheels of the own vehicle is information related to the steering angle of and length of the own vehicle.”)
Sim discloses a lane change control device and method. Sim does not disclose identifying a driver performing a steering operation and the system calculating a second trajectory. Matsumoto teaches of a driver performing a steering operation and the system calculating a second trajectory. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Matsumoto et.al. into the invention of Sim. Such incorporation is motivated by the need to ensure safe operation of a vehicle based upon the operators desired intent.
As per claim 5, The vehicle control device of claim 1, wherein the processor is further configured to, prior to performing the lane change assist control using the first target trajectory, calculate the first target trajectory. (Sim paragraph 0065 discloses, “For example, the path generation unit 120 may generate a path, along which the vehicle can move to an empty space, if the width of an empty space between a detected front object and a detected front/side object is larger than the width of the vehicle. In addition, the path generation unit 120 may generate a path, along which the vehicle can move to an empty space, if an empty space between the own vehicle and a detected front object is large enough to avoid overlapping between the radius of rotation of the front wheels of the own vehicle and the front object.”)
As per claim 6, The vehicle control device of claim 5, wherein the processor is further configured to, reinitialize a target trajectory calculation parameter used in the calculating of the first target trajectory, and use the reinitialized target trajectory calculation parameter to calculate the second target trajectory, prior to performing the lane change assist control using the second target trajectory. (Sim paragraph 0102 discloses, “This fact can be verified by experiences. The path generation unit can generate a path, along which the vehicle can move to an empty space 340c on the primary traveling road, when the minimum radius of rotation 355c of the right front wheel of the vehicle 310c is included inside the empty space 340c, and when the minimum radius of rotation 360c of the left rear wheel does not overlap with the vehicle 330c.”)
As per claim 7, The vehicle control device of claim 5, wherein the processor is further configured to: 
calculate the second target trajectory along which the vehicle is to travel from a steering determination time point at which it is determined that the driver has performed the steering operation while the lane change assist control using the first target trajectory is being performed until completion of the lane change assist control, based on a lateral position which is a position of the vehicle in a lane width direction at the steering determination time point, and a lateral movement state amount representing a movement state of the vehicle in the lane width direction at the steering determination time point; (Sim paragraph 0102 discloses, “Referring to FIG. 3C, the path generation unit according to an embodiment of the present invention can generate a path, along which the vehicle can move to an empty space 340c, on the basis of the vehicle's length and the vehicle's maximum steering angle information. The minimum radii of rotation 360c and 365c of the rear wheels of the vehicle are related not only to the vehicle's maximum steering angle, but also the vehicle's length. This means that, even if a vehicle having a large length and a vehicle having a small length are operated at the same steering angle by steering gears, the radius of rotation of the rear wheels of the longer vehicle is larger than the radius of rotation of the rear wheels of the shorter vehicle.”)
control the steering of the at least one wheel in such a manner that the vehicle travels along the first target trajectory until the steering determination time point; (Sim paragraph 0065 discloses, “For example, the path generation unit 120 may generate a path, along which the vehicle can move to an empty space, if the width of an empty space between a detected front object and a detected front/side object is larger than the width of the vehicle. In addition, the path generation unit 120 may generate a path, along which the vehicle can move to an empty space, if an empty space between the own vehicle and a detected front object is large enough to avoid overlapping between the radius of rotation of the front wheels of the own vehicle and the front object.”) and 
control the steering of the steered wheel in such a manner that the vehicle travels along the calculated second target trajectory after the steering determination time point. (Sim paragraph 0066 discloses, “The lane change device 100 according to an embodiment of the present invention may include a control unit 130 that controls the vehicle so as to move along a path, which has been generated by the path generation unit 120.” And paragraph 0125 discloses, “According to the recognized position of movement of the own vehicle, the control unit can calculate a steering angle and a steering torque for moving along the path, generated by the path generation unit, and can conduct a control so that the own vehicle can make a lane change along the path generated by the path generation unit.”)
As per claim 8, The vehicle control device of claim 1, wherein the processor is further configured to: 
calculate, as the first target trajectory, a first target trajectory function representing a target lateral position which is a target position of the vehicle in the lane width direction in accordance with a first elapse of time from the start of the lane change assist control, until the completion of the lane change assist control, (Sim paragraph 0065 discloses, “For example, the path generation unit 120 may generate a path, along which the vehicle can move to an empty space, if the width of an empty space between a detected front object and a detected front/side object is larger than the width of the vehicle. In addition, the path generation unit 120 may generate a path, along which the vehicle can move to an empty space, if an empty space between the own vehicle and a detected front object is large enough to avoid overlapping between the radius of rotation of the front wheels of the own vehicle and the front object.”) and 
calculate, as the second target trajectory, a second target trajectory function representing a target lateral position which is a target position of the vehicle in the lane width direction in accordance with a second elapse of time from a steering determination time point, until the completion of the lane change assist control. (Sim paragraph 0102 discloses, “This fact can be verified by experiences. The path generation unit can generate a path, along which the vehicle can move to an empty space 340c on the primary traveling road, when the minimum radius of rotation 355c of the right front wheel of the vehicle 310c is included inside the empty space 340c, and when the minimum radius of rotation 360c of the left rear wheel does not overlap with the vehicle 330c.”)
As per claim 9, The vehicle control device of claim 7, wherein the processor is further configured to: 
based on the first target trajectory function or the second target trajectory function, successively calculating target lateral state amounts, which each represent a target lateral position of the vehicle at a current time point and a target lateral movement state amount, the target lateral movement state amount being a target value of a movement state of the vehicle in the lane width direction at the current time point; (Sim paragraph 0102 discloses, “Referring to FIG. 3C, the path generation unit according to an embodiment of the present invention can generate a path, along which the vehicle can move to an empty space 340c, on the basis of the vehicle's length and the vehicle's maximum steering angle information. The minimum radii of rotation 360c and 365c of the rear wheels of the vehicle are related not only to the vehicle's maximum steering angle, but also the vehicle's length. This means that, even if a vehicle having a large length and a vehicle having a small length are operated at the same steering angle by steering gears, the radius of rotation of the rear wheels of the longer vehicle is larger than the radius of rotation of the rear wheels of the shorter vehicle.”)
successively acquiring a vehicle speed of the vehicle at the current time point, and successively calculating a target yaw state amount which is a target value at the current time point related to a movement for changing a direction of the vehicle, based on the vehicle speed and the target lateral movement state amount; (Sim paragraphs 0038, 0039, and 0152 disclose the claimed features) and 
controlling the steering of the at least one wheel based on the target lateral position and the target yaw state amount. (Sim paragraph 0066 discloses, “The lane change device 100 according to an embodiment of the present invention may include a control unit 130 that controls the vehicle so as to move along a path, which has been generated by the path generation unit 120.” And paragraph 0125 discloses, “According to the recognized position of movement of the own vehicle, the control unit can calculate a steering angle and a steering torque for moving along the path, generated by the path generation unit, and can conduct a control so that the own vehicle can make a lane change along the path generated by the path generation unit.”)
As per claim 10, The vehicle control device of claim 7, wherein the processor is further configured to: 
calculate the first target trajectory function representing the target lateral position which is the target position of the vehicle in the lane width direction in accordance with the first elapse of time from the start of the lane change assist control, based on: 
(i) an initial lateral state amount representing a lateral position of the vehicle at the start of the lane change assist control and a lateral movement state amount which is a movement state of the vehicle in the lane width direction at the start of the lane change assist control; (Sim paragraph 0065 discloses, “For example, the path generation unit 120 may generate a path, along which the vehicle can move to an empty space, if the width of an empty space between a detected front object and a detected front/side object is larger than the width of the vehicle. In addition, the path generation unit 120 may generate a path, along which the vehicle can move to an empty space, if an empty space between the own vehicle and a detected front object is large enough to avoid overlapping between the radius of rotation of the front wheels of the own vehicle and the front object.”) 
(ii) a final target lateral state amount representing a target lateral position of the vehicle at the completion of the lane change assist control and a target lateral movement state amount of the vehicle at the completion of the lane change assist; (Sim paragraph 0065 discloses, “Furthermore, the path generation unit 120 may generate a path, along which the vehicle can move to a empty space, if an empty space between the own vehicle and a detected front/side object is large enough to avoid overlapping between the radius of rotation of rear wheels of the own vehicle and the side object. The radius of rotation of rear wheels of the own vehicle is information related to the steering angle of and length of the own vehicle.”) and 
(iii) a target lane change time period which is a target time period from the start of the lane change assist control until the completion of the lane change assist control, and calculate, the second target trajectory function representing the target lateral position of the vehicle in accordance with the second elapse of time from the steering determination time point, based on: (Sim paragraph 0122 discloses, “In order to complete a lane change within a predetermined period of time, the side object detection unit of the lane change device according to still another embodiment of the present invention may detect the position of a side object at a specific time interval. Using information regarding the position of the side object detected at the specific time interval, the control unit can obtain the relative velocity and relative acceleration of the side object. In addition, the control unit can calculate the period of time, during which the own vehicle can make a lane change, on the basis of the relative velocity and the relative acceleration, and can control the acceleration of the own vehicle so as to complete the lane change within the calculated period of time.”’)
(i) a lateral state amount at the steering determination time point representing a lateral position of the vehicle at the steering determination time point and a lateral movement state amount of the vehicle at the steering determination time point; (Sim paragraph 0102 discloses, “This fact can be verified by experiences. The path generation unit can generate a path, along which the vehicle can move to an empty space 340c on the primary traveling road, when the minimum radius of rotation 355c of the right front wheel of the vehicle 310c is included inside the empty space 340c, and when the minimum radius of rotation 360c of the left rear wheel does not overlap with the vehicle 330c.”)
(ii) the final target lateral state amount representing the target lateral position at the completion of the lane change assist control and the target lateral movement state amount at the completion of the lane change assist control; (Sim paragraph 0066 discloses, “The lane change device 100 according to an embodiment of the present invention may include a control unit 130 that controls the vehicle so as to move along a path, which has been generated by the path generation unit 120.” And paragraph 0125 discloses, “According to the recognized position of movement of the own vehicle, the control unit can calculate a steering angle and a steering torque for moving along the path, generated by the path generation unit, and can conduct a control so that the own vehicle can make a lane change along the path generated by the path generation unit.”) and 
(iii) a target lane change remaining time period which is a target remaining time period from the steering determination time point until the completion of the lane change assist control. (Sim paragraph 0122 discloses, “In order to complete a lane change within a predetermined period of time, the side object detection unit of the lane change device according to still another embodiment of the present invention may detect the position of a side object at a specific time interval. Using information regarding the position of the side object detected at the specific time interval, the control unit can obtain the relative velocity and relative acceleration of the side object. In addition, the control unit can calculate the period of time, during which the own vehicle can make a lane change, on the basis of the relative velocity and the relative acceleration, and can control the acceleration of the own vehicle so as to complete the lane change within the calculated period of time.”)
As per claim 11, The vehicle control device of claim 9, wherein the processor is further configured to: set the target remaining lane change time period based on a remaining distance at the steering determination time point which is a distance required for having the vehicle move in the lane width direction until the completion of the lane change assist control. (Sim paragraph 0122 discloses, “In order to complete a lane change within a predetermined period of time, the side object detection unit of the lane change device according to still another embodiment of the present invention may detect the position of a side object at a specific time interval. Using information regarding the position of the side object detected at the specific time interval, the control unit can obtain the relative velocity and relative acceleration of the side object. In addition, the control unit can calculate the period of time, during which the own vehicle can make a lane change, on the basis of the relative velocity and the relative acceleration, and can control the acceleration of the own vehicle so as to complete the lane change within the calculated period of time.”)
As per claim 12, The vehicle control device of claim 8, wherein the processor is further configured to: correct the target remaining lane change time period in such a manner that the target remaining lane change time period is shorter as a lateral speed in the lane width direction of the vehicle at the steering determination time point or a lateral acceleration in the lane width direction of the vehicle at the steering determination time point is higher. (Sim paragraph 0076 discloses, “Specifically, the control unit adjusts the vehicle velocity and acceleration through
engine control, adjusts the vehicle heading angle by controlling the steering device, and thereby controls the vehicle so as to move from the current position to the target position within the lane change request time t.”)
As per claim 13, The vehicle control device of claim 7, wherein the processor is further configured to: 
at the steering determination time point, calculate a deviation between the target lateral position of the vehicle obtained by the first target trajectory function, and a detected actual lateral position of the vehicle, and when the deviation is equal to or higher than a threshold and the actual lateral position is positioned at a position deviated in a lane change direction with respect to the target lateral position, calculate the second target trajectory function. (Sim paragraph 0076 discloses, “Specifically, the control unit adjusts the vehicle velocity and acceleration through engine control, adjusts the vehicle heading angle by controlling the steering device, and thereby controls the vehicle so as to move from the current position to the target position within the lane change request time t.””)
As per claim 14, The vehicle control device of claim 1, wherein the processor is further configured to: 
determine that the driver has performed the steering operation, when a steering torque input to a steering wheel by the driver becomes equal to or higher than a first threshold for determining a start of the steering operation, and thereafter becomes equal to or lower than a second threshold for determining a termination of the steering operation. (Sim paragraph 0122 discloses, “ In order to complete a lane change within a predetermined period of time, the side object detection unit of the lane change device according to still another embodiment of the present invention may detect the position of a side object at a specific time interval. Using information regarding the position of the side object detected at the specific time interval, the control unit can obtain the relative velocity and relative acceleration of the side object. In
addition, the control unit can calculate the period of time, during which the own vehicle can make a lane change, on the basis of the relative velocity and the relative acceleration, and can control the acceleration of the own vehicle so as to complete the lane change within the calculated period of time.”’)
As per claim 15, A vehicle control method comprising: performing a lane change assist control that controls steering of at least one wheel of a vehicle in such a manner that the vehicle travels along a first target trajectory, wherein the first target trajectory changes a position of the vehicle from a first lane to a second lane; (Sim paragraphs 0066 discloses, “The lane change device 100 according to an embodiment of the present invention may include a control unit 130 that controls the vehicle so as to move along a path, which has been generated by the path generation unit 120.” And paragraph 0130 discloses, “When it is determined in step $830 that no side object exist, the control unit controls the vehicle so as to move along the generated path without considering the vehicle's velocity (S840).”)
determining whether a driver of the vehicle has performed a steering operation while the lane change assist control using the first target trajectory is being performed; (Matsumoto paragraph 0038 teaches, “For example, in a case where the movement time is shorter than the second movement time threshold value, the drive assistance apparatus 100 assumes that the driver has an intention of rapid lane change assistance over a short distance and sets the target trajectory T3 which is the shortest one in length among the target trajectories T1 to T3. The first movement time threshold value and the second movement time threshold value are threshold values used for setting the target trajectory in line with the intention of the driver. The first movement time threshold value and the second movement time threshold value may fixed values or may be varying values.”)  and 
based on a determination that [[a]]the driver has performed [[a]] the steering operation while the lane change assist control using the first target trajectory is being performed, calculating a second target trajectory that also changes a position of the vehicle to the second lane, and performing the lane change assist control using the second target trajectory, wherein the first target trajectory is different from the second target trajectory. (Sim paragraph 0065 discloses, “For example, the path generation unit 120 may generate a path, along which the vehicle can move to an empty space, if the width of an empty space between a detected front object and a detected front/side object is larger than the width of the vehicle. In addition, the path generation unit 120 may generate a path, along which the vehicle can move to an empty space, if an empty space between the own vehicle and a detected front object is large enough to avoid overlapping between the radius of rotation of the front wheels of the own vehicle and the front object. The radius of rotation of the front wheels of the vehicle is information related to the steering angle of the own vehicle. Furthermore, the path generation unit 120 may generate a path, along which the vehicle can move to a empty space, if an empty space between the own vehicle and a detected front/side object is large enough to avoid overlapping between the radius of rotation of rear wheels of the own vehicle and the side object. The radius of rotation of rear wheels of the own vehicle is information related to the steering angle of and length of the own vehicle.”)
As per claim 19, A non-transitory computer readable medium comprising computer- executable code, which, when executed by a processor, causes the processor to perform the vehicle control method of claim 15. (Sim paragraph 0067 discloses, “In addition, the control unit 130 may compare the estimated real-time position and the detected path and may control the own vehicle using the steering angle and steering torque of the corresponding position so that the own vehicle can move along the path.” In order to perform the operation a control unit inherently has a computer program to perform an operation on a physical structure.)
As per claim 20, A lane change assist apparatus for vehicle comprising: a processor configured to: 
detect a first lane that a vehicle is traveling in and a second lane that is adjacent to the first lane; (Sim paragraphs 0066 discloses, “The lane change device 100 according to an embodiment of the present invention may include a control unit 130 that controls the vehicle so as to move along a path, which has been generated by the path generation unit 120.” And paragraph 0130 discloses, “When it is determined in step $830 that no side object exist, the control unit controls the vehicle so as to move along the generated path without considering the vehicle's velocity (S840).”)
calculate a first target trajectory for changing the vehicle from traveling in the first lane to the second lane; (Sim paragraph 0125 discloses, “According to the recognized position of movement of the own vehicle, the control unit can calculate a steering angle and a steering torque for moving along the path, generated by the path generation unit, and can conduct a
control so that the own vehicle can make a lane change along the path generated by the path generation unit.”)
perform a lane change assist control that controls steering of at least one wheel of the vehicle in such a manner that the vehicle travels along the first target trajectory, wherein the first target trajectory changes the vehicle from traveling in the first lane to traveling in the second lane; determine whether a driver of the vehicle has performed a steering operation while the lane change assist control using the first target trajectory is being performed; (Matsumoto paragraph 0038 teaches, “For example, in a case where the movement time is shorter than the second movement time threshold value, the drive assistance apparatus 100 assumes that the driver has an intention of rapid lane change assistance over a short distance and sets the target trajectory T3 which is the shortest one in length among the target trajectories T1 to T3. The first movement time threshold value and the second movement time threshold value are threshold values used for setting the target trajectory in line with the intention of the driver. The first movement time threshold value and the second movement time threshold value may fixed values or may be varying values.”)  and 
based on a determination that [[a]] the driver has performed [[a]] the steering operation while the lane change assist control using the first target trajectory is being performed, calculate a second target trajectory that also changes the vehicle from traveling to traveling in the second lane, and perform the lane change assist control using the second target trajectory. (Sim paragraph 0065 discloses, “For example, the path generation unit 120 may generate a path, along which the vehicle can move to an empty space, if the width of an empty space between a detected front object and a detected front/side object is larger than the width of the vehicle. In addition, the path generation unit 120 may generate a path, along which the vehicle can move to an empty space, if an empty space between the own vehicle and a detected front object is large enough to avoid overlapping between the radius of rotation of the front wheels of the own vehicle and the front object. The radius of rotation of the front wheels of the vehicle is information related to the steering angle of the own vehicle. Furthermore, the path generation unit 120 may generate a path, along which the vehicle can move to a empty space, if an empty space between the own vehicle and a detected front/side object is large enough to avoid overlapping between the radius of rotation of rear wheels of the own vehicle and the side object. The radius of rotation of rear wheels of the own vehicle is information related to the steering angle of and length of the own vehicle.”)
As per claim 21, The vehicle control device of claim 1, wherein the processor is further configured to: 
at a steering determination time point at which the determination is made that the driver has performed the steering operation while the lane change assist control using the first target trajectory is being performed, determine whether the second trajectory has been calculated previously since the lane change assist control was started, and based upon a determination that the second trajectory has not been calculated previously, calculate the second trajectory. (Matsumoto paragraph 0038 teaches, “For example, in a case where the movement time is shorter than the second movement time threshold value, the drive assistance apparatus 100 assumes that the driver has an intention of rapid lane change assistance over a short distance and sets the target trajectory T3 which is the shortest one in length among the target trajectories T1 to T3. The first movement time threshold value and the second movement time threshold value are threshold values used for setting the target trajectory in line with the intention of the driver. The first movement time threshold value and the second movement time threshold value may fixed values or may be varying values.”)

Response to Arguments
Applicant’s arguments, see pages 1 - 4, filed 09/26/2022, with respect to the rejection of claims 1 - 20 under Sim US 2016/0185388 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Sim US 2016/0185388 in view of Matsumoto US 2016/0225261. The reference of Matsumoto in combination with Sim makes the claimed invention obvious to one skilled in the art. The combination is motivated by the need to ensure safe execution of a driver’s intent.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666